 Case 2:20-cv-11517-SJM-APP ECF No. 1, PageID.1 Filed 06/10/20 Page 1 of 11




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


JAMES CARLSEN,
                                                     Case No.:20-cv-11517
      Plaintiff,
                                                     Hon.
                                                     Mag.
vs.

MARK DAVID LATUNSKI,

      Defendant.


 KIRSTINA R. MAGYARI (P82775)
 JONATHAN R. MARKO (P72450)
 Attorneys for Plaintiff
 Marko Law, PLLC
 1300 Broadway Street, Fifth Floor
 Detroit, MI 48226
 (313) 777-7529 / F: (313) 771-5785
 kirstie@markolaw.com


          There is no other civil action between these parties arising
          out of the same transaction or occurrence as alleged in this
          Complaint pending in this Court, nor has any such action
          been previously filed and dismissed or transferred after
          having been assigned to a judge, nor do I know of any other
          civil action, not between these parties, arising out of the
          same transaction or occurrence as alleged in this Complaint
          that is either pending or was previously filed and dismissed,
          transferred or otherwise disposed of after having been
          assigned to a Judge in this Court.
__________________________________________________________________

             PLAINTIFF’S COMPLAINT AND JURY DEMAND

                                      1
 Case 2:20-cv-11517-SJM-APP ECF No. 1, PageID.2 Filed 06/10/20 Page 2 of 11




      NOW COMES Plaintiff, James Carlsen, by and through his attorneys,

MARKO LAW, PLLC, and for his Complaint against Defendant Mark David

Latunski, states as follows:

                                  INTRODUCTION

      The facts of this case are straight out of a horror movie. Plaintiff James

Carlsen traveled from New York to Michigan for the purpose of engaging in

consensual BDSM with Defendant Mark Latunski. What Mr. Carlsen did not expect

is that during his stay, Defendant Latunski would end up chaining him down in his

basement and holding him captive. After he thought Defendant Latunski had fallen

asleep, Mr. Carlsen, terrified, cut himself loose using a butcher knife, and ran down

the street in the middle of nowhere in order to call the police.

      Defendant Latunski would later go on to commit the brutal and gruesome

murder of 25-year-old Kevin Bacon, who was found strung from the ceiling with

parts of his body consumed by Defendant Latunski.

                          JURISDICTION AND VENUE

      1.     Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. §1332.

      2.     Venue is proper under 28 U.S.C. §1391(b) as the events and omissions

giving rise to Plaintiffs’ claims occurred in this District.

      3.     The amount in controversy herein exceeds this Court’s jurisdictional

requirement, exclusive of interest, costs, and attorney fees.


                                            2
 Case 2:20-cv-11517-SJM-APP ECF No. 1, PageID.3 Filed 06/10/20 Page 3 of 11




                                     PARTIES

        4.    Plaintiff James Carlsen resides in the county of Suffolk, State of New

York.

        5.    By all information and belief, Defendant Mark David Latunski is a

resident of the county of Shiawassee, State of Michigan, and is currently housed at

the State of Michigan's Forensic Center in Saline, Michigan.

                           FACTUAL ALLEGATIONS

        6.    Plaintiff, by reference, incorporates the preceding paragraphs as though

fully set forth herein.

        7.    Plaintiff James Carlsen met Jamie Arnold on Facebook, who introduced

Plaintiff to his husband, Defendant Mark David Latunski.

        8.    Defendant Latunski bought Plaintiff a ticket from New York to

Michigan, to come visit Defendant at his home in Shiawassee County, Michigan, for

the purpose of engaging in BDSM.

        9.    Plaintiff traveled to Michigan and Defendant picked Plaintiff up at a

bus stop and drove Plaintiff to his house. Plaintiff was exhausted from traveling and

fell asleep in the car. When Plaintiff arrived at Defendant’s house, he was informed

that Jamie Arnold had moved out.

        10.   After spending some time together, Defendant Latunski retrieved locks

and chains and locked Plaintiff up in his basement by tying him down with leather


                                          3
 Case 2:20-cv-11517-SJM-APP ECF No. 1, PageID.4 Filed 06/10/20 Page 4 of 11




straps, stating that Plaintiff “wasn’t going anywhere;” holding Plaintiff captive in

his home.

      11.    Plaintiff, terrified, waited until Defendant Latunski went upstairs and

had seemingly fallen asleep, then used a butcher’s knife to cut himself out of the

leather straps that Defendant used to tie him down.

      12.    Once Plaintiff escaped from the straps, he found his cell phone and

Defendant Latunski’s car keys and ran down the street and called 911.

      13.    Plaintiff did not know where he was and was in a panic. The police

picked Plaintiff up and, after questioning, dropped Plaintiff off at a gas station.

      14.    Plaintiff made his way to the bus station and called Defendant Latunski,

letting him know that he would be leaving his keys at the bus station counter.

Defendant told Plaintiff that his ticket to go back to New York was not good for

another week.

      15.    Plaintiff, who had no money and nowhere else to go, was forced to

return to Defendant Latunski’s house until Defendant Latunski would pay for his

ticket, allowing him to leave.

      16.    As a direct and proximate result of the negligent and/or grossly

negligent and/or intentional acts and/or omissions committed by Defendant, Plaintiff

has suffered, and continues to suffer, injury and damages.

             COUNT I: NEGLIGENCE & GROSS NEGLIGENCE


                                           4
 Case 2:20-cv-11517-SJM-APP ECF No. 1, PageID.5 Filed 06/10/20 Page 5 of 11




      17.    Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.

      18.    Defendant owed a duty of care to Plaintiff.

      19.    Defendant breached the above duties in at least one or more of the

following particulars, so far as it is presently known:

             a. Exposing Plaintiff to harm;

             b. Holding Plaintiff captive in Defendant’s home;

             c. Using excessive and inappropriate force;

             d. All other acts of negligence learned through the course of discovery.

      20.    Defendant’s actions were grossly negligent and undertaken in a

reckless disregard for whether injury would result.

      21.    As a direct and proximate result of Defendant’s negligence and/or gross

negligence, Plaintiff suffered severe damages and will continue to suffer damages

into the future

                              CLAIM II - ASSAULT

      22.    Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.

      23.    Defendant intended to cause, and did cause, harmful and offensive

contact with Plaintiff and acted intentionally in that he intended to commit a battery




                                           5
 Case 2:20-cv-11517-SJM-APP ECF No. 1, PageID.6 Filed 06/10/20 Page 6 of 11




or should have been substantially certain that an assault or battery would result from

conduct.

      24.    The acts of Defendant were despicable, willful, wanton, malicious, and

oppressive, and justify the awarding of punitive damages and other exemplary

damages.

      25.    As a direct legal and proximate result of the assault on Plaintiff by the

Defendant, Plaintiff suffered physical, mental and emotional harm and other injuries

and damages.

                               CLAIM III: BATTERY

      26.    Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.

      27.    Defendant committed battery against Plaintiff by locking Plaintiff up

and holding him captive in his basement.

      28.    As a direct legal and proximate result of the battery on Plaintiff by the

Defendant, Plaintiff suffered physical, mental and emotional harm and other injuries

and damages.

      29.    The acts of Defendant were despicable, willful, wanton, malicious, and

oppressive, and justify the awarding of punitive damages and other exemplary

damages.




                                           6
 Case 2:20-cv-11517-SJM-APP ECF No. 1, PageID.7 Filed 06/10/20 Page 7 of 11




      30.      The conduct of Defendant was a substantial factor in causing Plaintiffs

to suffer the injuries alleged above and Plaintiff is entitled to damages from a battery

against him.

 CLAIM IV: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

      31.      Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.

      32.      Defendant knowingly, intentionally, and willfully caused Plaintiff

severe emotional distress when he locked Plaintiff up in his basement, held him

captive and assaulted, battered, exploited, and degraded him.

      33.      This intentional and/or reckless conduct was extreme and outrageous.

      34.      Defendant knew or should have known that his actions would cause

Plaintiff severe emotional distress.

      35.      Each of these acts were undertaken with intent to cause Plaintiff severe

emotional distress and/or were undertaken recklessly without regard to whether they

would cause Plaintiff severe emotional distress.

      36.      As a direct and proximate result of Defendant’s unlawful actions,

Plaintiff has sustained and continue to sustain injuries and damages, including but

not limited to mental and emotional injuries.

                       CLAIM V: FALSE IMPRISONMENT




                                           7
 Case 2:20-cv-11517-SJM-APP ECF No. 1, PageID.8 Filed 06/10/20 Page 8 of 11




       37.   Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.

       38.   Defendant intentionally and unlawfully deprived Plaintiff of his

freedom and liberties of movement by locking Plaintiff up in his basement and

holding him captive, without justification or Plaintiff’s consent.

       39.   Defendant was malicious, wanton, oppressive, and accomplished with

a conscious disregard for the rights of Plaintiff.

       40.   The conduct of Defendant was a substantial factor in causing Plaintiff

to suffer injuries, including but not limited to mental and emotional injuries, all of

which are ongoing, and resulting in damages as alleged herein.

                                    VI: DAMAGES

       41.   Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.

       42.   Plaintiff has suffered the physical pain and suffering as well as mental

anguish, fright and shock, denial of social pleasure and enjoyment and

embarrassment, humiliation and mortification, all of which are serious, permanent

and disabling, exemplary damages, and any other damages recognizable under the

law.

       WHEREFORE Plaintiffs respectfully requests this Honorable Court enter

judgment on Plaintiffs’ claims in a sum that the Court or jury find to be fair and just,


                                           8
 Case 2:20-cv-11517-SJM-APP ECF No. 1, PageID.9 Filed 06/10/20 Page 9 of 11




including attorney fees, costs, and exemplary damages.

                                            Respectfully submitted,

                                            /s/ Kirstina R. Magyari
                                            Kirstina R. Magyari (P82775)
                                            Jonathan Marko (P72450)
                                            Attorneys for Plaintiff
                                            Marko Law, PLLC
                                            1300 Broadway Street, Fifth Floor
                                            Phone: (313) 777-7LAW
                                            Fax: (313) 965-5556
                                            kirstie@markolaw.com
 Date: June 10, 2020




                                        9
Case 2:20-cv-11517-SJM-APP ECF No. 1, PageID.10 Filed 06/10/20 Page 10 of 11




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


JAMES CARLSEN,
                                                        Case No.
      Plaintiff,
                                                        Hon.
                                                        Mag.
vs.

MARK DAVID LATUNSKI,

      Defendant.


 KIRSTINA R. MAGYARI (P82775)
 JONATHAN R. MARKO (P72450)
 Attorneys for Plaintiff
 Marko Law, PLLC
 1300 Broadway Street, Fifth Floor
 Detroit, MI 48226
 (313) 777-7529 / F: (313) 771-5785
 kirstie@markolaw.com


                                 JURY REQUEST

      NOW COMES Plaintiff, James Carlsen, and hereby requests a trial by jury

in the above-captioned matter.

                                           Respectfully submitted,

                                           /s/ Kirstina R. Magyari
                                           Kirstina R. Magyari (P82775)
                                           Jonathan Marko (P72450)
                                           Attorneys for Plaintiff
                                           Marko Law, PLLC
                                           1300 Broadway Street, Fifth Floor
                                      10
Case 2:20-cv-11517-SJM-APP ECF No. 1, PageID.11 Filed 06/10/20 Page 11 of 11




                                                Phone: (313) 777-7LAW
                                                Fax: (313) 965-5556
                                                kirstie@markolaw.com
Date: June 10, 2020


                           CERTIFICATE OF SERVICE

            I hereby certify that on June 10, 2020, I presented the foregoing
           paper to this Court’s MiFile System which will send notification of
                    such filing to the above listed attorneys of record.

                                /s/ Marissa A. Williams




                                           11
